Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1, 6, 8, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US20130293028A1) in view of Beevor (US20040080315).
With regard to claim 1, Byun teaches  a method for operating a wireless power transfer device as a metal detector ([0040]metal detector) comprising:
driving a transmitter coil ( primary coil  in 14, Fig. 4 and [0005] primary coil in the power transmitter), with an input voltage from a power supply ( e.g., 10, Fig. 4); monitoring a current ( e.g., 16, Fig. 4) that passes through or a voltage across the transmitter coil( see [0038] the value of a voltage or current measured at the primary coil of the power transmitter); detecting a change in the current or the voltage([0040] When an invalid electronic device or invalid metallic materials are disposed within the effective range, a load change having a value greater than or equal to a predetermined threshold may occur );
determining whether the change in the current or the voltage satisfies a threshold condition ([0040]When an invalid electronic device or invalid metallic materials are disposed within the effective range, a load change having a value greater than or equal to a predetermined threshold may occur]; and generating, an indication of a presence of a metal object ( determine non-object of power reception (215, Fig. 5))in vicinity of the wireless power transfer device ( see [0013] invalid metallic materials are located within a charging area) when the change in the current or the voltage satisfies the threshold condition( see 220, 226, 215, Fig. 5, [0052]) When a result of the determination in step 225 shows that the difference between the load change value and the reference change value is out of the predetermined allowable range,215 shows 
 	Byun does not teach generating, via  a user interface, an indication of a presence of a metal object, wherein the indication includes a visual element overlaying a camera-captured live image of an environment in which the wireless power transfer device is disposed, and the visual element indicates a location of the metal object in the environment.
However, Beevor teaches generating, via  a user interface ( monitor 20, Fig. 2), an indication of a presence of a metal object ( see [0031] detect static metal object), wherein the indication includes a visual element ( object location information [abstract], Fig. 2, Fig. 3)  overlaying a camera-captured live image of an environment ( real time image of subject, see abstract and claim 1-Claim 3 of Beevor, real-time image captured by video, based on the definition in Merriam-Webster definition, the environment is “the circumstances, objects, or conditions by which one is surrounded”, here as seen in Fig. 2, the metal object weapon is carried by the subject, and the image of subject is surround the metal object weapon, therefore the image of subject can be treated as environment  of the metal object) ( abstract,  Object location information is supplied to a video driver to superimpose the overlay on a real time image of a subject, also see [0025]) in which the wireless power transfer device is disposed (Byun teaches wireless power transfer device located around the metal object ( [0013] of Byun, invalid metallic materials are located within a charging area, and the environment of the metal object is similar/same as the environment of the wireless power transfer device), the combination of Byun and Beevor teaches the camera-captured live image of an environment in which the wireless power transfer device is disposed ), and the visual element indicates a location of the metal object in the environment (object location information [abstract], Fig. 2, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Byun, to generate, via  a 
With regard to claim 6, the combination of Byun and Beevor teaches all the limitations of claim 1, Byun further teaches  measuring a quantity of the change in the current or the voltage; and determining a range of location for the metal object when the change in the current or the voltage satisfies the threshold condition ( see [0042] When the load change has a value greater than or equal to the predetermined threshold, the power transmitter 100 determines that an object that is to receive power is detected within the effective charging area.)
With regard to claim 8, Byun teaches a wireless power transfer device for metal detection, comprising: a transmitter coil( primary coil  in 14, Fig. 4);
a controller ( 18, Fig. 4) configured to: drive the transmitter coil with an input voltage from a power supply ( e.g., 10, Fig. 4) ; monitor a current ( e.g., 16, Fig. 4)  that passes through or a voltage across the transmitter coil; detect a change in the current or the voltage( see [0038] The load change is sensed when, the value of a voltage or current measured at the primary coil of the power transmitter 100 changes); determine whether the change in the current or the voltage satisfies a threshold condition ([0040] When an invalid electronic device or invalid metallic materials are disposed within the effective range, a load change having a value greater than or equal to a predetermined threshold may occur ); and generating an indication of a presence of a metal object ( determine non-object of power reception [215, Fig. 5] in vicinity of the wireless power transfer device([0040]When an invalid electronic device or invalid metallic materials are 
Byun does not teach a user interface configured to generate for display an indication of a presence of a metal object, wherein the indication includes a visual element overlaying a camera-captured live image of an environment in which the wireless power transfer device is disposed, and the visual element indicates a location of the metal object in the environment.
However, Beevor teaches  a user interface ( monitor 20, Fig. 2) configured to display an indication of a presence of a metal object ( see [0031] detect static metal object), wherein the indication includes a visual element ( object location information [abstract], Fig. 2, Fig. 3)  overlaying a camera-captured live image of an environment ( real time image of subject, see claim 1-Claim 3 of Beevor, real-time image captured by video, based on the definition in Merriam-Webster definition, the environment is “the circumstances, objects, or conditions by which one is surrounded”, here as seen in Fig. 2, the metal object weapon is carried by the subject, and the image of subject is surround the metal object weapon, therefore the image of subject can be treated as environment  of the metal object) ( abstract,  Object location information is supplied to a video driver to superimpose the overlay on a real time image of a subject, also see [0025]) in which the wireless power transfer device is disposed (Byun teaches wireless power transfer device located around the metal object ( [0013] of Byun, invalid metallic materials are located within a charging area, and therefore the environment of the metal object is similar/same as the environment of the wireless power transfer device), the combination of Byun and Beevor teaches the camera-captured live image of an environment in which the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Byun, to include a user interface configured to generate for display  an indication of a presence of the metal object wherein the indication includes a visual element overlaying a camera-captured live image of an environment in which the wireless power transfer device is disposed, and the visual element indicates a location of the metal object in the environment, as taught by Beevor, in order to provide a system in which further information is provided to a screener to improve the use and effectiveness of screening data indicating object location. It is also desirable to improve security by incorporating a condition-responsive restraint in a screening portal ( see [0007] of Beevor)
With regard to claim 15, the combination of Byun and Beevor teaches all the limitations of claim 8, Byun further teaches measure a quantity of the change in the current or the voltage; and determine a range of location for the metal object when the change in the current or the voltage satisfies the threshold condition( see [0042] When the load change has a value greater than or equal to the predetermined threshold, the power transmitter 100 determines that an object that is to receive power is detected within the effective charging area).
With regard to claim 17, Byun teaches a system for operating a wireless power transfer device as a metal detector, comprising: means for driving a transmitter coil( primary coil  in 14, Fig. 4,[0005] primary coil in the power transmitter),  with an input voltage from a power supply (This element is interpreted under 35 U.S.C. 112(f) as a controller based on applicant’s specification [0006])( see controller 18, Fig. 4 of Byun) ; means for monitoring a current that passes through or a voltage   across the transmitter coil( primary coil  in 14, Fig. 4) (This element is interpreted under 35 U.S.C. 112(f) as a controller based on applicant’s specification 
means for detecting a change in the current or the voltage(This element is interpreted under 35 U.S.C. 112(f) as a controller based on applicant’s specification [0006] )(18, Fig. 4) ([0040]When an invalid electronic device or invalid metallic materials are disposed within the effective range, a load change having a value greater than or equal to a predetermined threshold may occur];
means for determining whether the change in the current or the voltage satisfies a threshold condition(This element is interpreted under 35 U.S.C. 112(f) as a controller based on applicant’s specification [0006]) (18, Fig. 4) ([0040]When an invalid electronic device or invalid metallic materials are disposed within the effective range, a load change having a value greater than or equal to a predetermined threshold may occur]; and an indication of a presence of a metal object in vicinity of the wireless power transfer device (see[0040]When an invalid electronic device or invalid metallic materials are disposed within the effective range, a load change having a value greater than or equal to a predetermined threshold may occur];when the change in the current or the voltage satisfies the threshold condition ( see 220, 226, 215, Fig. 5, [0052]) When a result of the determination in step 225 shows that the difference between the load change value and the reference change value is out of the predetermined allowable range,215 shows that the object can be a non-object of power reception, which could be a metallic material, [0026] ).
	Byun does not teach means for generating, via a user interface, an indication of a presence of a metal object, wherein the indication includes a visual element overlaying a camera-captured live image of an environment in which the wireless power transfer device is disposed, and the visual element indicates a location of the metal object in the environment.
However, Beevor teaches means for generating, via a user interface, an indication of a presence of a metal object (This element is not interpreted under 35 U.S.C. 112(f)  because the structure to generate an indication is provided in the claim as the user interface) ( monitor 20, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Byun, to use means for generating, via a user interface, an indication of a presence of a metal object, wherein the indication includes a visual element overlaying a camera-captured live image of an environment in which the wireless power transfer device is disposed, and the visual element indicates a location of the metal object in the environment, as taught by Beevor, in order to provide a system in which further information is provided to a screener to improve the use and effectiveness of screening data indicating object location. It is also desirable to improve security by incorporating a condition-responsive restraint in a screening portal ( see [0007] of Beevor).

4. Claims  2, 9  are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US20130293028A1)  and Beevor (US20040080315) in further view of  Loubet ( US20150234079A1) 
With regard to claim 2, the combination of Byun and Loubet teaches all the limitations of claim 1. 
Byun does not teach receiving, via a user interface, a command to turn on a metal detection mode; and in response to the received command, driving the transmitter coil with the input voltage.
  Loubet teaches receiving, via a user interface, a command to turn on a metal detection mode ( [0064]-[0065] teaches user interface can access/control function of  the control and monitoring means,[0050] teaches 13 can send excitation signal to a transmit coil); and
in response to the received command, driving the transmitter coil with the input voltage ( excitation signal to transmit coil , [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to receive, via a user interface, a command to turn on a metal detection mode; and in response to the received command, driving the transmitter coil with the input voltage, as taught by Loubet, in order to let the user control the operation and improve the user’s experience( see [0024] of Loubet improve operator’s control).
With regard to claim 9, the combination of Byun and Beevor teaches all the limitations of claim 8.
Byun does not teach receive a command to turn on a metal detection mode; and in response to the received command, driving the transmitter coil with the input voltage.

in response to the received command, driving the transmitter coil with the input voltage ( excitation signal to transmit coil , [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 8, to receive, a command to turn on a metal detection mode; and in response to the received command, driving the transmitter coil with the input voltage, as taught by Loubet, in order to let the user control the operation and improve the user’s experience ( see [0024] of Loubet).
 
5. Claims  3-4, 10, 12, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US20130293028A1)  and  Beevor (US20040080315) in further view of Sankar  (US20150372493A1)
With regard to claim 3, the combination of Byun and Beevor teaches all the limitations of claim 1, but not the current that passes through the transmitter coil is an alternate current, and the method further comprises: generating, at the transmitter coil, an electromagnetic field in accordance with the alternate current that passes through the transmitter coil.
	However, Sankar teaches the current that passes through the transmitter coil is alternating current( 102 in Fig. 1 is an AC-AC converter, and AC current pass through transmit coil 107, [0037]),  generating, at the transmitter coil ( e.g., 107, Fig. 1), an electromagnetic field ([0039] transmit coil generate electromagnetic field )in accordance with the alternate current that passes through the transmitter coil ( 102 is an AC-AC converter, and AC current pass through transmit coil 107, [0037]).

With regard to claim 4, the combination of Byun and Beevor teaches all the limitations of claim 1, but not determining whether the change in the current indicates an increase; and
determining whether an increased amount in the current exceeds a threshold value when the change in the current indicates the increase.
However, Sankar teaches whether the change in the current indicates an increase ( see[0059] transmitter checks internal circuit characteristics such as current  increase); and
determining whether an increased amount in the current exceeds a threshold value when the change in the current indicates the increase ( e.g., 200, Fig. 5 of Byun, and [0038] detect a current change( load change) exceeds a threshold value, and  Sankar teaches about detect the current increase, the combination of Sankar and Byun teaches determining whether an increased amount in the current exceeds a threshold value when the change in the current indicates an increase)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1, to determine whether the change in the current indicates an increase; and determine whether an increased amount in the current exceeds a threshold value when the change in the current indicates the increase, as taught by Sankar, in order to use the current as a parameter to perform the metal detection, select an established parameter to simplify the design, and satisfy the user’s requirement.
With regard to claim 10, the combination of Byun and Beevor teaches all the limitations of claim 8, but not the input voltage is an alternate voltage, and the current that passes through the transmitter coil is an alternate current, and the transmitter coil is configured to: generate a magnetic field in accordance with the alternate current that passes through the transmitter coil.
However, Sankar teaches the input voltage is an alternate voltage ( ( 102 is an AC-AC converter[0037], therefore input power supply is AC power), and the current that passes through the transmitter coil is an alternate current( 102 is an AC-AC converter, and AC current pass through transmit coil 107, [0037]), and the transmitter coil is configured to: generate a magnetic field ([0039] transmit coil generate electromagnetic field )in accordance with the alternate current that passes through the transmitter coil( 102 is an AC-AC converter, and AC current pass through transmit coil 107, [0037])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 8, to configure the input voltage  to be an alternate voltage, and the current that passes through the transmitter coil is an alternate current, and configure the transmitter coil to  generate a magnetic field in accordance with the alternate current that passes through the transmitter coil, as taught by Sankar, in order to use the electromagnetic field to transfer the power to the wireless power receiver, and detect the metal object through the variation of the electromagnetic field . 
With regard to claim 12, the combination of Byun and Beevor teaches all the limitations of claim 8, but not determining whether the change in the current indicates an increase; and
determining whether an increased amount in the current exceeds a threshold value when the change in the current indicates the increase.
However, Sankar teaches determine whether the change in the current indicates an increase( see[0059] transmitter checks internal circuit characteristics such as current  increase); and determine whether an increased amount in the current exceeds a threshold value when the change in the current indicates the increase( e.g., 200, Fig. 5 of Byun, and [0038] detect a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 8, to determine whether the change in the current indicates an increase; and determine whether an increased amount in the current exceeds a threshold value when the change in the current indicates the increase, as taught by Sankar, in order to use the current as a parameter to perform the metal detection, select an established parameter to simplify the design, and satisfy the user’s requirement.
With regard to claim 18. the combination of Byun and Beevor teaches all the limitations of claim 17 , but not the input voltage is an alternate voltage, and the current that passes through the transmitter coil is an alternate current, and the system further comprises:
means for generating, at the transmitter coil, an electromagnetic field in accordance with the alternate current that passes through the transmitter coil.
However, Sankar teaches the input voltage is an alternate voltage (102 in Fig. 1 is an AC-AC converter[0037], therefore input power supply is AC power), and the current that passes through the transmitter coil is an alternate current( 102 is an AC-AC converter, and AC current pass through transmit coil 107, [0037]), and the system further comprises:
means for generating, at the transmitter coil, an electromagnetic field in accordance with the alternate current that passes through the transmitter coil(This element is not interpreted under 35 U.S.C. 112(f)  because the structure to generate an electromagnetic field  is provided in the claim as the transmitter coil) ( 102 is an AC-AC converter, and AC current pass through transmit coil 107, [0037] and ([0039] transmit coil generate electromagnetic field).

With regard to claim 20, the combination of Byun and Beevor teaches all the limitations of claim 17, but not means for determining whether the change in the current indicates an increase; and means for determining whether an increased amount in the current exceeds a threshold value when the change in the current indicates an increase.
However, Sankar teaches means for determining  whether the change in the current indicates an increase( This element is interpreted under 35 U.S.C. 112(f) as wireless power transfer device based applicant’s specification [0027][0028) (Fig. 1 of Sankar, 100a with controller 104,  see[0059] transmitter checks internal circuit characteristics such as current  increase); and means for determining determine whether an increased amount in the current exceeds a threshold value when the change in the current indicates an increase(This element is interpreted under 35 U.S.C. 112(f) as wireless power transfer device based applicant’s specification [0027][0028) ( see Fig. 4 of Byun, wireless power transmitter device 100 with controller 18, also see e.g., 200, Fig. 5 of Byun, and [0038] detect a current change( load change) exceeds a threshold value, and  Sankar teaches about detect the current increase, the combination of Sankar and Byun teaches determining whether an increased amount in the current exceeds a threshold value when the change in the current indicates an increase )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claim 17, to include means .


6. Claims 5, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US20130293028A1)  and  Beevor (US20040080315) in further view of Bae (US 20180241223)
With regard to claim 5, the combination of Byun and Beevor teaches all the limitations of claim 1, but not determining whether the change in the voltage indicates a decrease; and
determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease.
However, Bae teaches determining whether the change in the voltage indicates a decrease ( a reduce in voltage in the power transfer coil, claim 2 and claim 7 of Bae); and
determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease (e.g., 200, Fig. 5 of Byun, and [0038] detect a voltage change( load change) exceeds a threshold value, and  Bae teaches about detect the voltage decrease, and FOD detection based on detection information [0077], the combination of Bae and Byun teaches determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates a decrease).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Byun and Beevor, to determine whether the change in the voltage indicates a decrease; and determine whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease, as taught by Bae, use the  voltage as a parameter to perform the metal 
With regard to claim 13, the combination of Byun and Beevor teaches all the limitations of claim 8, but determining whether the change in the voltage indicates a decrease; and
determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease.
However, Bae teaches determining whether the change in the voltage indicates a decrease ( a reduce in voltage in the power transfer coil, claim 2 and claim 7 of Bae); and
determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease (e.g., 200, Fig. 5 of Byun, and [0038] detect a voltage change( load change) exceeds a threshold value, and  Bae teaches about detect the voltage decrease, and FOD detection based on detection information [0077] the combination of Bae and Byun teaches determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates a decrease).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 8, to determine whether the change in the voltage indicates a decrease; and determine whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease, as taught by Bae, use the  voltage as a parameter to perform the metal detection, select an established parameter to simplify the design, and satisfy the user’s requirement.
With regard to claim 21, the combination of Byun and Beevor teaches all the limitations of claim 17, but not the means for determining whether the change in the current or the voltage satisfies the threshold condition comprises: means for determining whether the change in the voltage indicates a decrease; and means for determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 17, to include means for determine whether the change in the voltage indicates a decrease; and means for determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease, as taught by Bae, use the  voltage as a parameter to perform the metal detection, select an established parameter to simplify the design, and satisfy the user’s requirement.


s 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US20130293028A1)  and  Beevor (US20040080315) in further view of Davis (“5W Wireless Power Transmitter IC Boosts Battery-Charging Performance and Efficiency” 2015)
With regard to claim 11, the combination of Byun and Beevor teaches all the limitations of claim 8, but not the input voltage is a stable direct current input voltage, and the current that passes through the transmitter coil is a direct current, and the transmitter coil is configured to:
generate an electric field in accordance with the direct current while the direct current charges a resonance capacitor that is series coupled to the transmitter coil.
However, Davis teaches the input voltage is a stable direct current input voltage ( page 2, para 1, dc power applied to the transmitter circuit causes the transmit coil to generate an ac magnetic field) , and the current that passes through the transmitter coil is a direct current( page 2, para 1, dc power applied to the transmitter circuit, also see Figure in page 5, dc supply applied to the transmitter coil, therefore, there is a dc current through transmit coil ), and the transmitter coil is configured to: generate an electric field( page 2, para 1, dc power applied to the transmitter circuit causes the transmit coil to generate an ac magnetic field) in accordance with the direct current while the direct current charges a resonance capacitor ( CTx, Figure in page 5) that is series coupled to the transmitter coil ( LTX, Figure in page 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 8, to configure the input voltage to be a stable direct current input voltage, and configure  the current that passes through the transmitter coil to be a direct current, and configure the transmitter coil to: generate an electric field in accordance with the direct current while the direct current charges a resonance capacitor that is series coupled to the transmitter coil,  as taught by Davis, in order supply the transmitter coil with user-specific power source, satisfy the user’s requirement and enhance the user experience.
With regard to claim 19, the combination of Byun and Beevor teaches all the limitations of claim 17, but not wherein the input voltage is a stable direct current input voltage, and the current that passes through the transmitter coil is a direct current, and the system further comprises: means for generating an electric field in accordance with the direct current while the direct current charges a resonance capacitor that is series coupled to the transmitter coil
However, Davis teaches the input voltage is a stable direct current input voltage ( page 2, para 1, dc power applied to the transmitter circuit causes the transmit coil to generate an ac magnetic field) , and the current that passes through the transmitter coil is a direct current( page 2, para 1, dc power applied to the transmitter circuit, also see Figure in page 5, dc supply applied to the transmitter coil, therefore, there is a dc current through transmit coil ), and the system further comprises: means for generating an electric field (This element is interpreted under 35 U.S.C. 112(f) as a transmitter coil based on applicant’s specification [0024] ( LTX, Figure in page 5). in accordance with the direct current while the direct current charges a resonance capacitor( CTx, Figure in page 5)  that is series coupled to the transmitter coil( LTX, Figure in page 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 17, to configure the input voltage to be a stable direct current input voltage, and configure  the current that passes through the transmitter coil to be a direct current, and configure the transmitter coil to: generate an electric field in accordance with the direct current while the direct current charges a resonance capacitor that is series coupled to the transmitter coil,  as taught by Davis, supply the transmitter coil with user-specific power source, satisfy the user’s requirement and enhance the user experience.

s 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US20130293028A1)  and  Beevor (US20040080315) in further view of Oettinger (US20150285926A1)
With regard to claim 14, the combination of Byun and Beevor teaches all the limitations of claim 8, but not the controller is further configured to determine whether the change in the current or the voltage satisfies the threshold condition by: determining a voltage decay rate across the transmitter coil based on the change in the; and determining whether the voltage decay rate is higher than a threshold rate indicative of influence of an object nearby.
However, Oettinger teaches determine whether the change in the current or the voltage satisfies the threshold condition by: determining a voltage decay rate across the transmitter coil based on the change in the voltage ( rate of decay of the voltage pulse of the power train 114, [0029], see Fig. 2, 114 which includes L1); and determining whether the voltage decay rate is higher than a threshold rate indicative of influence of an object nearby ( see claim 3 of Oettinger, determine that a foreign object is present on or near the wireless power transmitter based on … the decay rate exceeding a decay rate threshold.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 8, to determine whether the change in the current or the voltage satisfies the threshold condition by: determining a voltage decay rate across the transmitter coil based on the change in the; and determining whether the voltage decay rate is higher than a threshold rate indicative of influence of an object nearby,  as taught by Oettinger, in order to  use the  voltage decay rate as a parameter to perform the metal detection, select an established parameter to simplify the design, and satisfy the user’s requirement.
With regard to claim 22, the combination of Byun and Beevor teaches all the limitations of 17, but not means for determining a voltage decay rate across the transmitter coil based on 
However, Oettinger teaches means for determining a voltage decay rate across the transmitter coil based on the change in the voltage (This element is interpreted under 35 U.S.C. 112(f) as a controller based on applicant’s specification [0024]) ( Fig. 2, 112 as the controller, and  rate of decay of the voltage pulse of the power train 114, [0029], see Fig. 2, 114 which includes L1); and means for determining whether the voltage decay rate is higher than a threshold rate indicative of influence of an object nearby(This element is interpreted under 35 U.S.C. 112(f) as a controller based on applicant’s specification [0024])  ( ( Fig. 2, 112 as the controller, also see claim 3 of Oettinger, determine that a foreign object is present on or near the wireless power transmitter based on … the decay rate exceeding a decay rate threshold. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claim 17, to include means for determining a voltage decay rate across the transmitter coil based on the change in the; and means for determining whether the voltage decay rate is higher than a threshold rate indicative of influence of an object nearby,  as taught by Oettinger, in order to  use the  voltage decay rate as a parameter to perform the metal detection, select an established parameter to simplify the design, and satisfy the user’s requirement.
Response to argument

9. Applicant’s arguments with respect to claim(s) 1 , 8, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ONLEK ( US20200348436) teaches metal detector which can detect the data in real time related to the magnitude of the single and/or the metal characteristics concerning the metal that constitutes the target.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836